Citation Nr: 1731282	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-16 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm condition.

2.  Entitlement to service connection for a left fractured collar bone.

3.  Entitlement to service connection for a bilateral leg condition.

4.  Entitlement to service connection for a kidney condition, including due to exposure to ionizing radiation.

5.  Entitlement to service connection for a liver condition, including due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

VETERAN


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran serviced in the United States Army Reserve from June 1959
through February 1966, to include one-time period of Active Duty for Training
(ACDUTRA) from June 1959 to December 1959, and subsequent annual periods of
ACDUTRA.
 
This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011 and January 2013, the Board remanded the claims for further development.  

In March 2011, the Veteran testified before a Veteran's Law Judge (VLJ).  A summary of the hearing transcript is associated with the file.  However, as set forth in a May 11, 2017 letter sent to both the Veteran and his representative, the VLJ who conducted the Travel Board hearing is unavailable to participate in a decision in the Veteran's appeal.  The May 2017 letter explained that although the Board had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing.  In a letter dated May 2017, the Veteran requested a new hearing and affirmed that he understood by requesting such option, adjudication of his claim by the Board may be delayed. 

Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary before the Board can reach a decision on the Veteran's claims.  Where, as here, the VLJ who previously conducted a hearing on an appeal is no longer available to participate in any decision made on that appeal, a claimant has the right to request another optional Board hearing.  Cf. 38 C.F.R. §§ 19.3, 20.707.  Therefore, the Board must remand the Veteran's claims so that this matter may be addressed prior to any appellate review.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704, 20.707.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing with a VLJ in accordance with the docket number of his appeal.  The Veteran is to be informed of the date, time, and location of the hearing and should also be informed of his ability to supplement the record with any additional evidence beneficial to his claim which may be in his possession.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

2.  After the hearing is conducted, or if the Veteran either withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




